number release date id office uilc cca-822152-11 -------------- from ------------------------- sent monday date pm to ------------------ cc ------------------------- subject sec_6501 presentation ------- attached is a general discussion on c and an example of its application if you have any questions or need further assistance please just let me know thanks ----- an overview of sec_6501 sec_6501 provides that in the case of information required to be reported under sec_6038 sec_6038a sec_6038b sec_6038d sec_6046 sec_6046a or sec_6048 the time for assessment of any_tax imposed by this title with respect to any_tax return event or period to which such information relates shall not expire before the date which i sec_3 years after the date on which the secretary is furnished the information required to be reported under such section sec_6501 provides that if the failure to provide the information referred to in subparagraph a is due to reasonable_cause and not willful neglect then the extended period for assessment shall only apply to the item s related to such failure sec_6501 has been amended in several material respects which may affect a taxpayer with earlier tax years first the section was amended by pl which added tax_return to subparagraph a thus it now reads that the time for assessment of any_tax imposed by this title with respect to any_tax return event or period to which such information relates shall not expire this amendment is effective for returns filed after the date of enactment and returns filed on or before the date of enactment if the assessment_period under without regard to the amendments had not expired as of that date second pl amended sec_6501 by adding the new subparagraph b which provides for the reasonable_cause exception to the general_rule found in subparagraph a as noted above if applicable subparagraph b would limit the application of the extended assessment_period in subparagraph a to only the item s related to the failure to provide the required information likewise this amendment is effective for returns filed after the date of enactment of pl and returns filed on or before but in which the assessment statute under sec_6501 had not otherwise expired before that date prior to the effective date of these changes the service had taken that position that c would only extend the assessment statute with respect to the tax consequences related to the information required to be reported under the relevant reporting section and not all transactions in the tax_year at issue see eg the preamble to td final regulations under sec_6038 and tam thus prior to the above-referenced amendments to sec_6501 it was the service’s position that c did not extend the assessment statute to all items on the taxpayer's tax_return for the year at issue as the amendment to sec_6501 now makes clear the service’s narrower application of c a is no longer applicable to the tax years affected by the above-referenced amendments to c as noted in the joint_committee technical explanation of pl with respect to c the change to subparagraph a clarified that the extension of the assessment statute applies to the taxpayer’s entire tax_return and is not limited to the items affected by the failure to provide the required information thus it is now clear that the exception in sec_6501 to the general three-year limitations_period is now applicable to the entire tax_return for tax returns that are subject_to the effective date of the above-referenced amendment example below is an example of how the prior version and current version of sec_6501 may apply to a single_taxpayer taxpayer timely filed tax returns for the tax years through but failed to properly include a form_5471 with each return under the general limitations_period provided in sec_6501 only the assessment periods for the and tax years remain open under the general three-year limitations_period for the and tax years it is assumed that the general three-year assessment_period for each year had expired before the effective date of the recent amendments sec_6501 accordingly based on the service’s prior application of c the assessment statute remains open for these tax years only with respect to any item s related to the failure to provide the required information for the through tax years the assessment limitations_period remains open indefinitely with respect to all items on the tax returns for each of these tax years because each return was either filed after the date of enactment of the c legislation ie the return was filed after or filed prior to the date of enactment of the c legislation but the assessment_period under sec_6501 had not otherwise expired as of that date however if the taxpayer can establish that the failure_to_file the required form was due to reasonable and not willful neglect for any of these tax years then the limitations_period is only extended with respect to those items related to the failure to furnish the required information
